Citation Nr: 1437869	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-48 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. 

In the VA Form 9, Appeal to the Board of Veteran's Appeals, received in December 2010, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  However, in February 2011, he wished to withdraw his request for a Board hearing.  

Nonetheless, in February 2012, the Veteran testified before a Decision Review Office (DRO) at the RO.  A copy of the transcript is of record. 

In April 2013, the Board remanded the claim for additional development and it has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and he is not shown to have been exposed to herbicides in service.

2.  The preponderance of the evidence shows that the Veteran's diabetes mellitus, type II, was not present in service or until many years thereafter and is not related to service or to an incident of service origin.




CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A.");regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 





Duties to Notify and Assist

 As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

 Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the RO provided the Veteran with notice letters dated in November 2009 and April 2013.  The letters notified the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He has also been advised as to how disability ratings and effective dates are assigned. See Dingess, supra.  Thereafter, the claim was readjudicated by way of a September 2013 SSOC.  He has therefore received all required notice concerning the claim.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs; VA medical evidence; a hearing transcript; and the Veteran's contentions.  

A VA examination or opinion is not necessary in order to decide this claim.  See generally, McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  There is no duty to provide a VA medical examination because the weight of the evidence demonstrates that the Veteran had no in-service injury or disease of the endocrine system in service, no symptoms, complaints, or treatment related to diabetes mellitus type II during service, or until several years after service separation, and no exposure to herbicides, actual or presumed, or other in-service event.  Absent credible evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection without being speculative.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim").  For these reasons, the Board finds that a remand for a medical opinion is not warranted.
The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the February 2012 DRO hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative has asserted that the hearing officer failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because they addressed the Veteran's argument that he was exposed to herbicides during his military service which he believes caused his diabetes.  As such, the Board finds that the DRO complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be presumed for diabetes mellitus if the disease became manifest to a compensable degree within the first year after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a). 

Because diabetes mellitus is classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes type II diabetes mellitus.  See 38 C.F.R. § 3.309(e). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d 1168 (2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam); VAOPGCPREC 27-97.  

In addition, if a veteran served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the presumption will also apply.  38 C.F.R. § 3.307(a)(6)(iv).

Claimed Herbicide Exposure

The Veteran is currently diagnosed with type II diabetes mellitus.  See November 2009 private treatment record

As indicated, there is a rebuttable presumption of exposure to herbicides if claimant served in the Republic of Vietnam during the period January 9, 1962 to May 7, 1975.  See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  Additionally, VA has established the use of tactical herbicides on the DMZ of Korea and on the perimeters of air bases in Thailand during specific periods, however, the Veteran does not assert service in the Republic of Vietnam, Republic of Korea, or Kingdom of Thailand, therefore those presumptions are not applicable in this case.

The Veteran's contention is that he is entitled to service connection for diabetes mellitus, type II, due to exposure to herbicides while serving in Okinawa, Japan.  
Specifically, at the February 2012 DRO hearing, he testified that he was in the field maintenance squadron/ aircraft maintenance during his military service, and for approximately six months he spent time in Okinawa Japan, at the Kadena Air Force Base.  It was during this time that he worked on the right side of the flight line and was responsible for collecting parts off the aircraft, handling parts, and climbing around the aircraft.  The Veteran indicated that these aircrafts, B-52 bombers and KC-135 tankers, flew missions over North and South Vietnam. See the February 2012 DRO hearing transcript.  He stated his belief that the handling of the aircrafts that flew into North and South Vietnam exposed him to Agent Orange (herbicides), which caused his current diabetes mellitus, type II.  

Pursuant to the Board's April 2013 remand, the AMC associated the Veteran's service personnel records with his claims file and those records do not confirm that he served in Japan.  However, in support of his claim, the Veteran has submitted a).  a March 1967 copy of a roster of the 22D Bomb Wg bearing his name and showing that he was assigned to the 22 Field Maintenance Squadron, "Secret"; b).  a copy of a special order showing that the Veteran, as relevant, was assigned overseas with the 22d Field Maintenance Squadron with an overseas selection date of March 1967; and c). copies of two Dining Hall Waitress Service cards which purportedly indicate that the Veteran was a participant in the voluntary contribution fund while stationed in Kadena Airbase, Okinawa in June and July 1967.  Based on this service evidence provided by the Veteran, the AMC conceded that the Veteran had service in Okinawa, and the Board agrees.

The dispositive issue therefore becomes whether the Veteran was actually exposed to herbicides during his service in Okinawa.

In November 2009, a response from the National Personnel Records Center (NPRC) noted that there were no records showing that the Veteran had been exposed to herbicides.

In April 2013, the Compensation Service indicated that exposure to tactical herbicides may be acknowledged on a direct, facts-found, or occupational basis if credible evidence shows that the Veteran's duties created the potential for actual Agent Orange exposure; however, there is no basis for acknowledging exposure based on a Veteran's duties servicing or repairing aircraft or equipment previously used in Vietnam or on the Korean DMZ.  It noted further that VA has no evidence that such secondary or remote exposure results in long-term health effects or disabilities.  Compensation Service referred to a list of tactical herbicide use, testing, and storage sites provided by the DoD, and it does not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at any location on Kadena AFB, Okinawa, Japan during the Vietnam Era.  It was noted that, in general, tactical herbicides were developed for Vietnam and used there, along with limited use on the Korean DMZ.  DoD further indicated that tactical herbicide testing was conducted at sites in the U.S. and foreign locations under direction of the Fort Detrick, Maryland, Plant Science Laboratory, and specifically indicated that Kadena AFB, Okinawa, Japan, was not among the listed sites.  Lastly, the DoD noted that there is no evidence documenting the storage or use of tactical herbicides on Kadena AFB.  As a result, Compensation Service was unable to provide evidence to support the Veteran's claimed in-service herbicide exposure.

Similarly, the Joint Service Records Research Center (JSRRC) in September 2013 was unable to verify the Veteran's claimed exposure to herbicides at Kadena, AFB between March and May 1967.  Thereafter, in a September 2013 memorandum, the AMC, after following proper procedures and exhausting all efforts, made a formal finding that the evidence fails to confirm that the Veteran was exposed to herbicides in Okinawa.  

The Veteran, as a layperson, does not have the medical or scientific training or expertise to identify herbicides or render a competent opinion as to whether the handling of B-52 aircraft parts in Okinawa resulted in herbicide exposure.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Based on the foregoing, there is no basis to conclude that the Veteran was exposed to herbicides during his military service.  Overall, the Board finds that the Veteran's service did not involve circumstances under which herbicide exposure may have taken place.  This determination substantially outweighs the lay assertions by the Veteran.

In summary, the Veteran's assertions regarding herbicide exposure are outweighed by the service and post-service evidence of record, and the expertise provided by DoD.  Thus, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

Diabetes Mellitus

The Veteran's specific contention regarding the etiology of diabetes mellitus type II is claimed as presumed exposure to herbicides and as noted above, the Veteran may not be presumed to have been exposed to herbicides.  

The Veteran has not asserted an endocrine system injury or disease such as diabetes in service, and his STRs do not include any complaints, treatment, or symptoms of an injury or disorder related to the endocrine system.  His August 1970 service separation examination includes a normal clinical evaluation of the endocrine system.  Thus, the weight of the lay and medical evidence is against finding that the Veteran sustained an injury or disease of the endocrine system in service.

Similarly, the Board finds that symptoms of diabetes mellitus type II were not chronic in service.  As discussed above, the Veteran has not asserted, and his STRs do not reflect the presence of any symptoms of an endocrine system disorder, including diabetes mellitus type II, in service; therefore, the weight of the lay and medical evidence is against finding that symptoms of diabetes mellitus type II were chronic in service.

The Board next finds that the weight of the evidence demonstrates that diabetes mellitus symptoms have not been continuous since service separation.   As stated, the STRs revealed no clinical findings consistent with diabetes mellitus, or symptoms indicative thereof.   The post-service medical evidence consists of private medical evidence indicating an initial diagnosis of diabetes mellitus in 1993, more than two decades after service discharge.  This passage of time is a factor for consideration when making a finding of direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

As the evidence shows no chronic symptoms of diabetes mellitus type II in service, continuous symptoms of diabetes mellitus after service separation, or manifestation of diabetes mellitus type II to a compensable degree within one year of service separation, the criteria for service connection for diabetes mellitus type II on a presumptive basis are not met. 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that the Veteran's diabetes mellitus type II is not related to service because the weight of the evidence demonstrates no in-service injury or disease.  In addition, post-service treatment records do not include any medical opinion regarding a connection between the current diabetes mellitus type II and service.  In addition, the Veteran, as a layperson, is not competent to provide an opinion relating his diabetes mellitus to service because he does not possess the medical expertise to render such an opinion.  

For these reasons, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's diabetes mellitus type II is related to his active service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The service connection claim must therefore be denied.

ORDER

Service connection for type II diabetes mellitus, claimed as due to in-service herbicide exposure, is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


